161


                  OFFICE      OF         THE     ATTORNEY        GENERAL          OF TEXAS
                                                     AUSTIN
     GROVERSELLERS
     AT-rORHPI
            GLNCRAL

                                     .

    Honorable      n. E. oak.8
    county     Attorney        *           ‘:                      [~j-,m
    Walker     County”
    lfuntsville,      Tpxaa
                                                               "wY-"1~
    Dear Mr. bates:                                 Opinion Ro. O-7241




               *AS County Attorney
          been requested by Dr. Joe



                                                                            678,    Ret Rllgi-




                                            I iLow present to Tou is re8lly 813
                                           your statement that 'Speoi81 atrtu-
                                                     tboee      rhieh  8re mtrttly        gener
                                                          the   spaOi81   PrOTisiOn        Ot
                                                          over tbe~goner81 eliglbiYit~
                           ot Artiole 1,                 seotion     1, 8nQ espeai8lly            8s
           it rel8t8s to paragraph 4 Ot section 1.
                'The Runtsrille Independent Bohoo'l blatriot. doe8
           oonform to the county unit sph3m~of transportation
           and it reoeiren ao otber tms of aid, either tuition
           or sal8ry. and it does oompriae three or more oonsoll-
           dated districts and it OO?ItainstittJ squ8re miles Or
           more   ot   terrlt.orf,              and it    is    applying    tor     transport8-
I
1
                                                                 .,..
                                                                        162
Bonorable XI.E. lk8tes- pa&   2



     tibn 8'id'onlron 8 transportation bPdgct wbioh
     shows a aeeQ therefor on tbe b8dr   8nQ 8t the
     r8te provided in this Aof-  Wader these oircum-
     nt8ncesr is the-Hantsvll1e IndepcnQent Sohool
     Distrlot ellgibje td reoeire such tr8nspert8-
     tion aid only, irrerpcotire ot my proridan
     Of 8cotiOu 1, with the apprOr81 at the Direotcr
     of Equrl'itatiouand the Legisl8tirc AOOountaut?'

           At ihc time your request dame iu thi8 Department W8s oou-
J&ring    tbe propriety O? a re-ooncidcr8tion O? Opinion No. O-23678,
toaohiug the question involved, and the result ot our ooutercnoes
i8 the b8eis tor thir reply.
          Tour question 0811s for 8 ooustruotion ot 8mrte Dill No.
167, Chapter 361 of the RcgUl8r Ses8ibn ef the 48th Legislrture,
particulrrl~ Artioles I aad V thereof.
          S&otioa 1 of Artiole 1 deils with   the   general subjcot of
Eligibility tor AiQr 8nd is 8~ folloTsr
            lSo h o l88tio Popul+tion of the Dietriot.
     State 8id uuder the prcVicionc o? this Aat
     C?b811 be Qirtributed in such 8 M.J. 8s t0 8S-
     si8t   8'11 sOhO0~ districts *hioh h81e not terer
     th8a treaty    (20)   nor more th8a twelTe hundred
     fittr (1260)     o r ig in8l
                                exnmer8ted  lOhOl8stioc
     within the gr8de8 olrrsificd to be taagbt re-
     maining in the dletriot riter transier8        out,
     8ad aomcliQ8ted aaa/or       rIar81high cOhoo~ dlo-
     triotr    whlsb hare m 8VCr8gC Of act more thaa
     two htmdred (200) sohol88tiOe       O? C8Cb Or:&81    ..~      .
     dietriot aoapccing      the oontelid8ted.8Qa/Or
     rumI high sohool dietriot unit; prorided th8t
     the MXimur     littiktiOn8 88 t0 lOhOl8Ct~O popu-
     18tiou for ellgibilit~ herein       set forth rb811
     not 8pply for 8ny tp        Of 8id t0 my school
     Qictriot rbioh ir nine (0) miles or more iu
     lcugtb or OCllt8ill8    fort*-ci@lt (48) squ8re'
     miles ot territory or more1 proriQeQ there is
     not looated in suob distriot 8n iuoorporrted
     oity or torn b8Tiag 8 PO 18tiCn Ot POM thaa
     thirty-eix hundred (3600v"iuh8bitants, leoorQ-
     ing to the Irst preoeding Feder81 Ccnsust pro-
     vided further, tb8t the maximum limitations 8s
      to the sOhOl8stio pOpuL8tiou iOr eligibility,
     herein set forth, shsll not 8ppfy to any sohool
                                                                       163
Roaor8ble W. l!,ater   - p8gC 3




     QistriOt whioh h8s forty-tits pcroeat (46$) or more
     of itm we8 nuhmergcQ. DictriCtc lmintaining 8
     cohool 8t home uld h8rinC:lcsr than 8n’8vCr8gC    at
     one CWis4r8tCd lohol8stio per square ails 8rc cxeapt
     from said aiuinqm sOhol8stio rcquircmcnt 8nd 8rc cli-
     giblc   for 8id for i&y   one teaoher un~css 8 gcogr8phi-
     4al barrier ncoessit8te8 th4 opcrati0u o? two 8OhOOls
     Sor the mme r8oe in s8id Qistriot, suoh geogr8phio81
     bwricr to be determined by the 8trti Depsrtaent at
     EQnaaficn 8rQ eubjcot    to the 8pprov81 ot the Legisl8-
     tire Aoocuuteat. If they aan sbor lmdgetary need
     therotor,   811 other  distriOt8 hC7ing less than naid
     minimum 8Ohol8stiO rcquiremcnt shrll be eligible for
     onlr tuition aad transport8tioa aid to the nerrest 80-
     oredited 6OhOOl Oa cnnmer8ted sObOl8stiO8 who80 grades
     8rc not tbught in 8uOh distriot.
          *All 8OhOOl distriots in this state rbioh hire rc-
     ocired trrrncportrtiou8iQ.Only on 8 transportatiou bud-
     get, during the bicnniunt ending 'August 31, 1946, not-
     withstanding 8nr of the prOTisiOns of any preoeding     or
     6Ub6CqUCut proricion of this Aot, shhall be rnthorirred
     to reoei?e the s8me type ot 8iQ whioh It tormerly rc-
     oeirod to the ertant Oi ho Dollir8 (M.00) per month
     per pupil on    pi18 COtU81ly trausported rho Ii?6 two
     8fidone-hrlt   2 1/S? nil08 or more from the school to
                   5"
     .rhioh they 8rc trrnsported~ pMIlded it 48n show trans-
     portation buQget8ry need tbcrcfor.
           *Provided th8t sohool distriOt8 in ooWIttO8 h8ving
     8 SOhOl8StiO pOpul8tiOn l   quiV8lCut t0 one-h8lt Ot olIC
     pupil per squrrc mile or 1686 in the CCtirO CCtXutym8y
     be exempt   trOm the 87Cr8g4 daily 8ttCudanOC rCquiremCat
     8nd the te8oher?pupil quOt8 FCqUircmCnt of this Abt,     i?...~
     It  is so reoommcndeQ by the State Supcrlntendeat    of Pub-
     110 Instruotion 8nd 8pprorcd bl the LC~C~8tivC     Aooouat-
     8tlt,iOr the pclrlMMCOf m8int8ining 8 hi@ sohO .O? sir-
     teen 8ffili8t4d units, with SCVCn te8Oh4r8J but in no
     instanoe may the oost tC tbC CqU81.iC8tiO~ fund uoced
     Twenty-fire    Dollars ($26.00) per pupil in suoh distrlot.
           *Do cohool distriot 8ill be c1igible ior any type
     ot aid, uoept tuition    8idr under the pro~idons at this
     Act, sbioh pays 8ny sal8ry 8bOtC tho~.speOifiCd        in this
     Aot trom 8ay state,   10081)   or. Fed&al :funds WhatsOeTer
   . croept Federal tunds, .useQ5tc.sapplemcat e8l8rics at Vo-
     cations1 Agioulturer Boa14Eo~nomio~~and Trade and Indus-
  \ tries tcaohers,   and funds   irom the Feder81 b8nh8m Aot.
                                                                         164
UouOr8blO Y. 8. G8tcs - page 4



            lPm+ided th8t the sal8rics   ot rthlctio
     direotors, b a nddir4OtOr8 Or lunch room rupcnisors
     mry be supplcmuteQr tron! fund8 derived tram souroes~
     other   th8n taxes4  ritbout making the school iucligi-
     blc under   tbic  &IOtiqnJ 8nd provided further,    thrt
     tC8OhCrS who 81~0 sCt’V8 SS bus drivers, butrbo POP
     form n0 8dministr8tiTC duties, III8Y   be paid au rddl-
     tlonil saJ8rT 88 bus drivers Out Of an7 f'undsOt the
     Qlstriot erired     from 8 10081 m8intensnoe    tax in cx-
     00~s at tt 6 10081 m8lntenanoe tar Ot ?itt       Oeintr
     (aOf) on the Chw Hundred Dollars (@CO.00 T talnation
     rcquircd to be levied br Scotion 2 Of Artiolc I hare-
     o?; proridcd tarther, that the rdditionrl 88lrry paid
     for   serving as bU8 driver sh8ll OCntorm to the salaiy’
     co8lc paid other bns drivers    ot the distriot, 8nd am
     itemised list Ot 811 cuoh sUpplCnCnt8 Sh811 he tur-
     nishcd the 7t8te DcF4rtucnt Of 8duOPtiOh and the Legis-
     18tirc Aooount8nt with the general budget Of the dis-
      triot*'
          Arti8lc V, dealing with the spc~itlo cubjeot ot        Trme-
portatioa A,id,is 8~ tollousr
            .The CoUnty Supcrintcudent and County Sohool
     Bo8rQs.Of tbc 8OV4r81 OOUntiC8 Of this State nub-
     jeat to the rpproral of the State Snpcrlntendcnt
     of PubYiO .InstraOfionS  8re hereby 8uthorired to an-
     ny8llT   S4t Up the R!OSt COOliOlEiO81 SJStCu Ot tX’8nr
     portatiou pOS8iblO for the purpOs0 Ot transporting          ”
     both grade and high sOhO       pupils from their dir-
     triotc, laQ within their distriots~ The oo~nty
     sh8ll.bC mgar#ed 8s the unit       8nd the wrrrant   made
     pry8bl4   tC.thc~COUutJ Board %ranSport8ticn Pund, on
     the tot81 tmnspartation errnird      Within  the.cotmtq
     not to cxcccd the tot81 8pProtcd      cost tbcrcotl 8nd
     the county Eoard,Of EdUO8tion sh811 distribute the
     funds cquit8bl~ to the dietriots opcratin(!luob
     tr8n8pOrt8tioXl@CtCSl not t0 SSOCCQ the aOtU81 8p-
     proved ocst Of 8ny one (1) bus 80 oper8ted. The
     expenses ot nuoh tranSpOrtrtio0 shall be paid on
      thc.b88is ot bodgOt8rJ need 88 indioated br 8p
     proved Bt8te Aidlpplio8tionl out ot the fuods
     herein 81iCOatcd and 8pprOpri8tCd tor transporta-
      tion aid, not to cxoeed Thhwc Dollars (kl*OO) per
     month per pupil tor high cohool pu ils and Two Dol-
     18rs and Scrcnty-five Cents     (@.76   P per month per
     pupil for elementary sohool pupils for those attend-
      ing the most oontcnlcnt aocreQiteQ school f provided
                                                                :' 165

BonOr8ble If.E* Geten - Page 2



     that   it there be no ooarcnient aoorediteQ sohool
    that mob pupil may obtain like 8id under the pro-
    rlsions    ot this Art1816 when 8ttcnding 8ny near
    sohool of higher 8lassifiO8tion thri      the sending
    distriOtt when design8$Cd by the County Board on
    the basis of Three Dollars ($3.00)     per month per
    pupil.tor high school pupils ld Two Doll8is and
    8cTcnty-tiTc gents ($2.76) per month per pupil tor
                   oboe1 pupil8 rho reside tT0 Md one-
                    silCs or more tram the ne8rest     eohaol
    fu such distriotf proTided further, that 811 sohool
    distriofs oontainlng on4 hundred (100) square miles
    of territory or more or mhieh h8Te 1eSS than one
    (1) enumer8ted    sOhOl88tiO PCr SqUarC mile     may rc-
    oeiT4 Three Doll8rs and l%mtpfive       Cents ($3.28)
    per month per pupil; proTided turther,       th8t 811
    oounties h8Ting less than thraS.'(S)~UuiCr8t4d
    sobolact~os per SqU8rC nils ln the entire oounty
     nhal3 rcociT8      Three
                          hllars 8nd Piit  &mts  (&-no)
     per month per pupil an transportation 8id when
     there is a need shorn theretor 8S provided herein.

            ~TIn no   ln8tanOc
                          m87 8id be gr8nted tar pupils
     transportqd uho 8ttend 8 gr8de in another s4hoo1,
    which grade is taught in suoh pupil's home district.
    No transporkfian   8iQ shall be granted tor a pupil
    being  tr8ncportcd out of his home 8OhOOl Qistriot
    if two or more reoeiring sohools 8rc 8pplying ior
    transport8tion aid from suoh pupil's home Qistriot
    unless the bU8 routes through suoh dlstriot h8T6
    been rpproted bp the 2t8tc Dc~rtmcnt      of gduoaticu
    8nd ooniirmcd b7 the LCgi8~8tiTC Aooouatant. Aid
    8h811 not be granted under 8x17proTicions ot thic.~
                                                                .~.
    Artiole un1686 the pupil H) transported     84tu8llp
    reside8 WCC thaa k0 8nd one-h8lf      (8 l/2)  milC8
    trcm the sohcol 8ttcnded and 18 transported in 8n
    8pproTed bus OTCC 911 8pprOTOd rOUt4.     ProriQed that
    the Count7 2upcrintendcntc shall ~008te 8 point on
    CrOh btr8 rout0 ts0 and One-h8.lt (2 1/2)   miles f’rOl6
    the re4ciTing sOhoo1, 8nQ 8ftCr suoh point      is CP
    tablisbed hc chhrllp4rsoncl17 Qctwmine thethcr        the
     8OhOOl   16 rCqUCsting      transportation   aid   OU
     11 residing within the fro and one-h8lt   (2
     limit. No tr8nsportatiOn    8id nh811 be-8llorcd on'
        pile firing within the 88id two 8nd one-hilf
      2 l/2) mile liavitl
     v"                    adn~~'distriot rcqucsf3nR aid
     ou such pupil shall beoome incliglbl4 for tranapor-
     t8tion  aid on eeoh bus transporting such pupils;
                                                                 166

Bonorablo Y. f3:Gates   - page 6



     provided bowever, all sohool di atri eta oonforming
     to County IhIt Qatsm of Transport8tion    and re-
     oeiting no other type at aid, eftbor tuition oc
     aslary, and oopprieing three or more oonaolidated
     diatriota oontrin~ag fi?tJ   (6C) square EilOa or
     more of territory,‘may reoeiretransportation aid
     only on a transportation budget ahorlng need there-
     for on cthe baaie and 8t the ra to provided in this
     Aat. f
          ‘County Boards of Trueteea are hereby author-
     ired fo employ bus drivers for one yew, annbthe
     aalery oi no baa driver may be paid out of the
     County Board Traneportatlon Fund areafed herein
     mleas suah bus driver le so emplaTed* Proridbd
     further, that enlr pupils or persona dlreatty oow
     aeeted ritb the uohool ayeternshall be transported
     en eohool buaev while in the prooeas of tranaporf-
     iag pupil e to end Srcim the aahool, and any bua
     driver violating the foregoing protidona    shall
     forfeit hia coatraot sad shall be immediatol~ dia-
     charged by the County Board of Truateea~ Horeverr
     -bleat to the provi~iona berein* bus drivers      rho
     own their own busee, 8nd are eo employed, mw be
     @iron a boatrabt for not to eroeed two (2) yesrar
     oondltioned that said bus dritbra agree t.0make in-
     provemeats on their bu.aeabao as to more adeqmfoly
     lneure ufor transportation for the aoholaatiaa,       and
     the routa 6t euoh bus is not ahanged for tho sooOnd
     year of .tho aontmof~

            The arux at your inquiry is rhether or net thors fs a
ao&llat    between Beetion 1 end Artidle V of the bet 9th reapeot
~m;h;,tem     at transportation aid, and if 80~ rbioh pro~ieion
          . The task, tbereiore, beaomea one purely of atetutory
oonatmbtioa.
          The Intention of tbe Leg%alaturer as dlacOte~d from
tho Aat, is the one untailin~ TWlb tor construing any sktd.orf'
sat* That Intention is to be gathered from the four Ooruera of
the instrument as a whole, when read in tho light of the purpoab
as aontalned in the titlb, and in the light of eaah and over?
part o? the Abt oonaiderod oolleotirbl~ and •eparatbl~r Oonatru-
lng tho parts, where possible , $a aala 8 -ray tbat eaoh sad every
part may stand aa +aliU, and that no part thereof 88~ be afrlakeu
Out or Ignored.
                                                                       167'

Honorable    I(.   HO Oat08   -   page   7




          When this Act is thus OOnaideredr ue reaah the aonolu-
sion there is no oontliat between itr parta, and that all parts
may atand and be given a moaning consistent with all the other
parts.            .
          S~eelfioall;~ we think there lm no oonflidt between
tbe abovequoted portions, but on the OontrarJr Seefion 1 o?
Artiele I oonatitutes the enacting olauae oorerlng   the whole
m&feat of aid, and Artiole T deals with the apealiio    aubjeot
of transportation aid.

            Lt Is a raamiar   rulo of OOnatruCtiOn oi a ltatuto
that   theoifloa  dr funotioa  of a proviao~ exoeption, or saving
olau~~e16 to take out of tbe general bnaoting    olanae something
that okherriae   would bo inoluded therein. It is not required
that tbb  @xaeption, proviso or saving olauae be in the same
aeotion, artlalo or part of the Aot -- its mochanloal *lace in
the oonatruotion bein~g of.no controlling im~rtanae.     Sutherland
on Statut'oryConatruotlon thus epitoniaea the genera3 rules, se
tollorsr
              .'It is the tifficeof the proviso to restrict
       the 'moral operation     of the enaoting  part‘of    the
       iot f2eo; 4932) * * *.     Although originally the
       proriao   was to remtrlcf only the aeation     to ahloh
       It was attached, the modem     rule 8ppliba the pro-
       viso to all aeotiona of the aat, if it oan be de-
       termined that was the legialatire intention.         Al-
        thouih thb ions and the leaation of the proviso may
       be some indication of tbe legisl8tiro intent, fOrI
       alone will not oontrol. No preawnption       ahould arise
       frost the mere locatiom OS the proriao    that it is ap-
       plloable only to the sootion in rhiah it appearwor        .~.
        to preoeding leofiona. (800. 4931) l l l * Protlaoa
       and exoeptiwa both operate to rbstrfot thb general-
        it7 of leglalatlre language. Xormally 8 prorieo oo-
        ours within the body of the aeofim,     while    an ax-
        aeptlon is drafted aa an indiridual seation.

            *The older rule atriotly Interpreted both ox-
       eeptions and provisos. Today exaeptiona and to some
       extent proriaoa are interpreted prinaipallJ in TieT
       of the leglalatti~eintent and no presumption arises
       boomute of the form of the Act that the interpreta-
       tion muat be atriot.  Generally an exoeptioa is oon-
       sidered am a llmitatlon only upon the aaitterahioh
       preaedes jt, but if It Is alear from the Yegialati~e
       intent t%at it 1s considered a peneral limitaticx~ Cm
                                                                                              168


 Xonorable II.2. Gates            -   Page 6



     the entire sot it will operate to restriot                   all pro-
     ~idone  or the sat*’  (Sea. 4938)

           Thle rule of aonatraation la akin to, If not identioal
 with ths further rule.(hat’an sot dealing with a apeoifio mb-
 jeot rill control another sot dealing with a general subject that
 would otherrisb lnolude the lpeoiti0 one.

             ipplfing theeb well-reoognlted rufaa oi WlImtNOtiOtI~ we
 fiad that Seation 1 at ArtiOlb   I deals with the general aubjeot of
 ellglbllity for aid. Thfa wouldb of @oursed inalude transporta-
 tion l  idb should that meatton atand alone in the statute. It makes
 oertain   apeoifle requirements in very strong and mpbatio terma, am
 8131 be readll~ seem from the moat oasua’lreading thereof.
            Article V deal8 with tho narrow b apeciti0 w%Jeat Of franc
. portatiun aid. It l  $eaka with reapeef to transportation not only to
  and from eohool a eligible iOr aid wder  seation 1, but oontaina more.
  It oorerb fully the entirl    e
                               ubjeot of transportation, among other
  things aaylngt
             ‘Provided further that all sohool diatriata Oon-
       tainlng one hundred (100) u&are mller of territory
       or maorobor whioh hare less than one.enumerated sobo-
       laatio per aquaronilo may reoelre throe dollara and
       twenty-five oents ($2.26) per month per pupil; pro-
       vided further, that all oounfiemhaving leas tban
       three (3) enumerated aoholaaticeper aqaare tile~ln
       the entire oounty shall rbceire  three dollars and
       fifty aents ($33r60)por month per ptipilas tranopor-
       ktion   aid when tbero is a need shorn thbrefor as
       provided herein*’
           The obvious ‘Purpose, 6s thinkb                 of the Legiilature         tram to
 make prorlalon~ as it did In Arffalo Yb                 for    fransportatlon       aid, ir-
 respeoti~re     of     thb   qUb#tiOn   O? general   Oli(Cibility      iOr aid,     88   re-
 quired in Seatioa 1 of Artiole                1.
           Our Opjnlon Ilo.0-2367s mentioned by you, after                          quoting
 Seation 10 of the Aotb 88 it thea existed, heldt
                lSpaoSa1 statutory provisions           control    those    rhioh
       or0     merely     general.
                             In our opinionr the apeaial pro-
       ri*lons  of Seofion 10 relating to tranaportatlan aid,
       and with reapeat to d%atriota larger than one hundred
       aqclare mllos, oontrol and must be given effeot. H+oe,
       if the Graham QSrtrlot aontaina more than Onb hundred
                                                                  169
Honorable X. IS. Oatem - page 9



       square miles, and need for transportation aid la
       shorn, it amy reoeire suc h lldb If reoomended by
       the Direator of Equaliration and approved by the
       joint legislative aclvisorf committee.*

          lo think tbat~opinion annowoed a oorreat a~~olueion
under sound priaoiplea of ltatutor~ OonatNOtioa~     aad we here
nor t-e-attim itb  the present statutes belnle; in all aubatantial
reapeats the’ same as those exlstlnp when that opinion was writ-
ten. Any and all subsequent opinions in oonfllot with thin opin-
ion are hereby OTOrN~Od.
          It tollora, OS oouraeb that any diatriat entitled to
transportation aid, under the terms of Artlole VI la entitled
thbrOt0, whether suoh diatriot oomplles with any of the general
requirements for eligibility, under geation 1 o? Artiole I or
not.

            Jdkeriee any dietriot that oontorma to the Comfy &It
System   of transportationr and reco2res no other type of old,
either tuition or aa’lary, and rhiah ootipriaea   three or more in-
do’$endent  dietHater  and contains fifty   (60) square miles of ter-
ritory, and which la applying for transportation aid only on a
tratiaporkflon budgetr and rhioh shows a need therefor      On the
basis   and at the rate prorlded torn In the dot, as does Iiunta+ille
Independent Sohool DletrlOtb la entitled to much transportation
aid.
                               Very   truly yours
                           ATTORRET GENERAL 09     TEXAS,/

                                            &.L
                                            0020 8p e
                                             Asaista f-- t